Title: Mary Smith Cranch to Abigail Adams, 1 April 1798
From: Cranch, Mary Smith
To: Adams, Abigail


        
          My dear Sister
          Quincy April 1d 1798
        
        I thank you for your Letter of the 20th of march which I receiv’d yesterday & for the papers you sent mr otis & Harpers Speeches are much admir’d by one party & their Wit & Satire felt by the other.

they “have bar’d the Breasts of those villains who are doing their utmost to ruin & degrade their country & have Strip’d the gilding from the Principle which they wish’d to establish.[”] it had so dazzled the eyes of the multitude that they did not percieve to what it tended I do hope the people will be roused & united. As to the Presidents resigning. it must not be thought of. there is no body who takes the least pains to inquir can be deceiv’d the more Lies they publish the less credit they will gain tis Strange that they cannot place So much confidence in a man whom they have long found to be firm & faithful as to suppose he must have the best reasons in the world for not communicating all the dispatches receiv’d from our Envoys. they must know that it might be highly improper
        I am glad the President has taken of the restriction which prevented our merchantmen defending their property it was like Standing Still & having ones house raz’d without Saying why do you So
        It was Deianira Daughter of Oeneus king of Elolia whom Hercules won from the River Achelous & afterwards married who gave him the bloody poison’d Shirt or rather sent it to him by his Servant & which made him So mad that he threw himself into the fire as he was offering Sacrefice. when Hercules was returning with his new wife he prayed the centaure Nessus to carry her over the river Evenus. which he did—but afterwards endeavour’d to ravish her, for which Hercules wounded him with a poison’d arrow. Nessus finding himself dying gave his bloody Shirt to Deianira assuring her that if her Husband wore the same he would never love another woman. She believ’d it. & knowing him to be inamour’d with Iola very innocently Sent him the Shirt—but when She found how fatal it had prov’d She Kill’d herself this is the Story as I find it in Colliers Dictionary you may know it all already. but if you did not I know you would like to have it. I had forgot it—
        I wish there was a possibility of making the Chronicle & the other Jacobin printers publish a refutation of their own Storys the Poison & antidote Should go together
        I am Sure you will be Shock’d & griev’d when you hear of the Death of Mrs Quincy. it was Sudden Mrs Greenleaf writes me She did not know She was sick till she heard She was dead She was in company with mrs Storer the Friday before & She did not mention her name. her Friends had not an Idea of her being dangerous Mr Quincys wife got to Bed at the Same time but was very ill & is So now. She does not know of his mothers death mrs Quincy was

bury’d from her Brothers upon the account of her Daughters illness. I have not had a Satisfactory account of the cause of Mrs Qs death. She has a very just character given her in the paper. She was a lovely woman & will be greatly mourn’d by her Freinds mr Quincy must be in great affliction. he was fond of his mother & knew her worth. her Sisters I greatly pity She has been a mother to them
        the death of mrs Gill was not unexpected She had almost accomplished her three Score years & ten & is gone to receive the reward of I hope a well spent life. her memory will be dear to her Friends. She has left no child to mourn for her & his honour is at liberty to Seek another rich wife
        I had Letters yesterday from nancy. the poor Girl was in great destress about her little Boy while my Son was absent Doctor May thought him very dangerous. I think by her description it must have been a Lung fever. he is now weak & feeble but recovering. She told me of your kindness to her & is very grateful the Book was very pleasing [to the] little Sick lamb.
        I was to see uncle Quincy yesterday he thanks you for your present to him. but mrs Pope Says it will be found in his trunk after he is dead as good as it is now. I have not seen him since you was here till now— he has been very well all winter & does not look a day older than when I saw him last—
        your Asparagus Beds are fork’d & Lettece Sown we have had a warm week but it was preceeded by two violent Storms of rain a little Snow & some hail
        Mrs Pope told me She would lay you down some Butter if she could, but they were raising Six or seven calves & were oblig’d to Supply their work people with Buttler. you will have five or Six cows at home which will give you Butter for your Tea table if you get a milk Cellar— my paper bids me be concise. a great deal of Love can be put in a little place accept […] you for the President & your Self the tenderest affection of your Sister
        
          Mary Cranch
        
      